Case: 4:16-cv-00172-SNLJ Doc. #: 391 Filed: 11/26/18 Page: 1 of 2 PageID #: 9193



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RONALD MCALLISTER, et al.,                            )
                                                      )
                Plaintiffs,                           )       Nos.   4:16-CV-00172-SNLJ
                                                      )              4:16-CV-00262
         v.                                           )              4:16-CV-00297
                                                      )              CONSOLIDATED
THE ST. LOUIS RAMS, LLC,                              )
                                                      )
                Defendant.                            )

                    STATUS REPORT AND CONSENT MOTION
         TO EXTEND STAY PENDING CONTINUED SETTLEMENT DISCUSSIONS

         With the consent of plaintiffs’ counsel, The St. Louis Rams, LLC (the “Rams”) respectfully

requests that the Court extend the stay of activity in the three consolidated “personal seat license”

cases (case numbers 4:16-CV-00172, 4:16-CV-00262, and 4:16-CV-00297) until December 17,

2018, to allow time to file a motion for preliminary approval of settlement. In support, the Rams

state:

         1.     The parties participated in a mediation of these cases before Judge Ray Price on

June 21, 2018, and then again on July 20, 2018.

         2.     The parties have recently come to an agreement on a settlement and are in the

process on obtaining signatures on a finalized Settlement Agreement.

         3.     The parties request additional time to prepare and file a motion for preliminary

approval of the settlement in the next 21 days. Accordingly, the parties seek to continue to stay

these cases until December 17, 2018.

         WHEREFORE, The St. Louis Rams, LLC respectfully requests that the Court continue to

stay these consolidated cases until December 17, 2018.
Case: 4:16-cv-00172-SNLJ Doc. #: 391 Filed: 11/26/18 Page: 2 of 2 PageID #: 9194



Dated: November 26, 2018                                Respectfully submitted,

                                                        DENTONS US LLP

                                                  By:      /s/ Roger K. Heidenreich
                                                        Stephen H. Rovak, #22328MO
                                                        Roger K. Heidenreich, #40898MO
                                                        Elizabeth T. Ferrick, #52241MO
                                                        One Metropolitan Square, Suite 3000
                                                        St. Louis, Missouri 63102
                                                        Telephone: (314) 241-1800
                                                        Facsimile: (314) 259-5959
                                                        stephen.rovak@dentons.com
                                                        roger.heidenreich@dentons.com
                                                        elizabeth.ferrick@dentons.com

                                                        Anders C. Wick, admitted pro hac vice
                                                        233 South Wacker Drive, Suite 5900
                                                        Chicago, Illinois 60606
                                                        Telephone: (312) 876-8000
                                                        Facsimile: (312) 876-7934
                                                        anders.wick@dentons.com

                                                        Attorneys for Defendants




                                    CERTIFICATE OF SERVICE

            The undersigned certifies that on this 26th day of November, 2018, the foregoing document

was served via the Court’s electronic filing system upon counsel of record.



                                                           /s/ Roger K. Heidenreich




                                                    2
109718600
